NUMBER 13-17-00437-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


RICARDO VAIZ AND
MARIA F. VAIZ,                                                             Appellants,

                                           v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, AURORA BANK, FSB,
LEHMAN BROTHERS BANK, FSB, AND
NATIONSTAR MORTGAGE LLC,                                                    Appellees.


                   On appeal from the 138th District Court
                        of Cameron County, Texas.


                    ORDER OF REINSTATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      On April 16, 2019, appellees filed a notice of bankruptcy in this appeal. On April

22, 2019, this Court, on request of the parties, abated this case due to an automatic stay

from a bankruptcy proceeding. See 11 U.S.C.A. § 362(a); TEX. R. APP. P. 8.2.
      On August 5 and August 18, 2021, the parties notified this Court that the

bankruptcy proceedings have been resolved and therefore, this case can now be

reinstated. See TEX. R. APP. P. 8.3. Accordingly, this case is hereby REINSTATED.



                                                                  PER CURIAM


Delivered and filed on the
24th day of August 2021.




                                          2